Case 1:17-cv-00052-IMK-MJA Document 110 Filed 06/26/19 Page 1of2 PagelD #: 963

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,

V. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,

STATE TROOPER RONNIE M.

GASKINS, AND STATE TROOPER

CHRIS BERRY,

Defendants.
CERTIFICATE OF SERVICE
I hereby certify that on the 26th day of June, 2019, I served the foregoing
“Defendants State Trooper Michael Kief, State Trooper Ronnie M. Gaskins and State Trooper
Chris Berry’s Fourth Supplemental Responses to Plaintiff's First Set of Document Requests”
upon all counsel of record by mailing the same in the U.S. Mail, postage prepaid, in envelopes
addressed as follows:
Frederick R. Juckniess, Esq.
302 E. Liberty St., Suite 203
Ann Arbor, MI 48104
Charles J. Crooks, Esq.
CROOKS LAW FIRM PLLC
244 Pleasant Street
Morgantown, WV 26505
Counsel for Plaintiff
P. Todd Phillips, Esq.
LYONS PHILLIPS LEGAL Group PLLC
141 Walnut Street
Morgantown, WV 26505

Counsel for Defendant Ellen Ruth Costlow

8467451
Case 1:17-cv-00052-IMK-MJA Document 110 Filed 06/26/19 Page 2 of 2 PagelD #: 964

8467451

s/ Mark G. Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard
Bridgeport, WV 26330-4500

(304) 933-8000

mark. jeffries(@steptoe-johnson.com

Monte L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte. williams(@steptoe-johnson.com

Counsel for Defendants State Trooper
Michael Kief, State Trooper Ronnie M.
Gaskins, and State Trooper Chris Berry
